Title: To James Madison from Albert Gallatin, 3 December 1801
From: Gallatin, Albert
To: Madison, James


Thursday morning 3d Decer. 1801
The Secretary of the Treasury requests the Secretary of State to furnish him with a copy of the aggregate number of inhabitants in the United States as returned by the last census, noting what State may be wanting, and also of the same aggregate as returned by the former census. The⟨y⟩ are wanted as the basis of some calculations in statements now preparing.
Will it be productive of any inconvenience that the answer to the letter of the Secretary of State, relative to Mr Beaumarchais’⟨s⟩ claim, should be delayed ten days longer?
 

   RC (DNA: RG 59, ML). Docketed by Wagner.


   Letter not found, but see Pichon to JM, 14 Nov. 1801, for the background. See also Gallatin to John Steele, 19 Nov. 1801, in H. M. Wagstaff, ed., The Papers of John Steele (2 vols.; Raleigh, N.C., 1924), 1:236. The Treasury Department appears not to have completed its inquiry into the matter until 20 Nov. 1802 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 314–15; Gallatin to JM, 20 Nov. 1802 [DNA: RG 59, DD, France, vol. 8A]).

